 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbilene Area Sheet Metal Contractors Associationand Abilene Sheet Metal, Inc. and Thomas F.WalkerArea Association of the Journeymen and Apprenticesof the Sheet Metal Workers in Central West Texasand Thomas F. Walker. Cases 16-CA-7007 and16-CB-1221January 24, 1979ORDER CLARIFYING DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn July 18, 1978, the Board issued a Decision andOrder' in the above-entitled proceeding in which itfound, inter alia, that Respondent Abilene SheetMetal, Inc., hereinafter also called the Company, hadviolated Section 8(a)(1) and (3) of the National La-bor Relations Act, as amended, by discharging em-ployee Thomas Walker.Thereafter, on August 31, 1978, the General Coun-sel filed a motion entitled "Motion for Clarificationof the Board Order in Cases Nos. 16-CA-7007 and16-CB-1221." On September 14, 1978, RespondentAbilene Sheet Metal, Inc., filed a brief entitled "Briefin Response to General Counsel's Motion for Clarifi-cation of the Board Decision."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In order to remedy the unfair labor practice re-garding the unlawful discharge of employee Walker,the Board's Decision and Order required in para-graph 2(a) that the Company take the following affir-mative action:Offer Thomas Walker immediate and full re-instatement to his former job or, if his job nolonger exists, to a substantially equivalent posi-tion, without prejudice to his seniority or otherrights and privileges, and make him whole forany loss of pay and other benefits in the mannerset forth in the Remedy section.In his motion, the General Counsel requests theBoard to clarify its Order to require the Company tooffer Walker reinstatement at a journeyman's posi-tion and to make him whole for his loss of pay at ajourneyman's rate of pay. In requesting such clarifi-cation the General Counsel relies on a finding of theAdministrative Law Judge that employee Walker236 NLRB 1652.240 NLRB No. 33would have received the journeyman rate of pay ifthe Respondent Union 2 had fairly and impartiallyrepresented Walker in his grievance on this matter.Respondent Abilene Sheet Metal, Inc., also re-quests the Board to clarify its Order, but it seeks tohave the Board indicate that Walker is entitled toreinstatement only to the job he held at the time ofhis discharge.4The Company contends that it shouldnot be obligated to reinstate Walker to a better posi-tion than that which he held during his employmentwith it.In this case, the Administrative Law Judge found,in effect, that the Respondent Union unlawfully pre-vented a determination as to the merits of Walker'sclaim for the journeyman rate of pay. As heretoforenoted, the Administrative Law Judge presumed, onlyfor the purpose of fashioning a remedy for the Re-spondent Union's unlawful refusal to process a griev-ance, that Walker's grievance would have been foundto be meritorious. Significantly, the AdministrativeLaw Judge made no finding that the Company un-lawfully refused to promote Walker or paid him alesser wage for discriminatory reasons.5Further, onthe record before us, we are unable to conclude thatWalker, absent the discrimination against him,would have become classified as a "journeyman"sh-et metal worker.6 Thus, it follows that theCompany's obligation is to restore Walker to the po-sition he held at the time of discharge.7Accordingly, based on the foregoing, we grant theclarification of our Order sought by Respondent Ab-ilene Sheet Metal, Inc.ORDERIt is hereby ordered that the Board's Decision andOrder in this matter be, and it hereby is, clarified toprovide in a footnote (to be designated footnote 5ard the subsequent footnotes renumbered accord-ingly) to paragraph 2(a) of the Order as follows:"5 In ordering that the discriminatee be rein-Area Association of the Journeymen and Apprentices of the SheetMetal Workers in Centra! West Texas.'We note that the Administrative Law Judge did not specifically findthat Walker's grievance was meritorious or that he would have received thehigher wage rate had the Respondent Union fairly and properly representedhim Rather, for the purposes of fashioning a remedy for the RespondentUnion's unlawful refusal to process Walker's grievance, the AdministrativeLaw Judge properly "presume[d]" that Walker's grievance. if fairly andimpartially processed, would have been found meritorious and would haveresulted in his receiving the contractual journeyman rate of pay.4 When discharged. Walker had been considered an "apprentice" sheetmetal worker by the Company and was paid accordingly.Cf. (California School of Professionil Prcholog,. 227 NLRB 1657 (1977);(Communitv Hospital of Roanoke Valley. Inc.. 220 NLRB 217 (1975).6Cf. Golden State Bottling (omparn, Inc., dh a Pepsi-Cola Bottling Corn-panit of Sacramento, 187 NLRB 1017 (1971), enfd. 467 F 2d 164 9th Cir.19721.Walker is, of course, entitled to receive any interim raises and benefitshe would normally have received had he not been unlawfully discharged.See F M Broadcasting Corporation, 233 NLRB 326 (1977). ABILENE AREA SHEET METAL179stated to "his former job or, if that job no longerexists, to a substantially equivalent position," wehave indicated that Respondent Abilene SheetMetal. Inc., must restore Walker to the positionhe held at the time of his discharge (i.e.. an "ap-prentice" position). with any interim raises andbenefits he would normally have received absentthe discrimination against him."